Citation Nr: 0121277	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  98-19 319A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the calculated amount of $14,827.30.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from December 1967 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an administrative decision from the Committee 
on Waivers and Compromises (COWC) of the Department of 
Veterans Affairs (VA) VA Regional Office (RO), located in 
Roanoke, Virginia, which denied waiver of recovery of an 
overpayment of VA compensation benefits in the calculated 
amount of $14,827.30.  Although some of the assessed 
overpayment may have been recouped, in accordance with 
Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will 
consider waiver of the entire overpayment in the calculated 
amount of $14,827.30.  The Board also notes that the veteran 
failed to report for a hearing scheduled before a Member of 
the Board in Washington, D.C., in February 2001  See 
38 C.F.R. § 20.702 (2000).

The Board further notes that the decision herein below 
pertains to consideration of a waiver of recovery of an 
overpayment created by the continued payment of a full 
benefit amount to the veteran after both a change in 
dependency status and incarceration, two events warranting a 
reduction in the amount of benefits paid to him for the time 
periods in question.  However, a review of the record also 
reveals that the veteran's spouse was in receipt of an 
apportioned amount of the veteran's benefits during the time 
he was incarcerated.  Changes in dependency status and errors 
in effective date assignment resulted in an overpayment to 
the veteran's former spouse.  Such overpayment is separate 
and distinct from the overpayment amount the veteran is 
appealing herein.  Correspondence from the veteran's former 
spouse was accepted by the COWC as a notice of disagreement 
to the decision denying waiver of recovery of that 
overpayment, although the Board notes that in her 
correspondence, she stated that she would accept the COWC's 
decision on re-review "without further appeal."  In a 
subsequent decision dated in September 1999, the COWC 
reconsidered its prior waiver decision and granted a partial 
waiver of recovery of the overpayment.  In light of her 
earlier correspondence and the subsequent decision of the 
COWC, it is not clear whether the veteran's former spouse is 
in disagreement with the denial of waiver.  Therefore, the 
matter of whether she has filed a notice of disagreement with 
the COWC decision is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  The veteran is service-connected for partial paralysis of 
the left (minor) upper extremity and by rating decision dated 
in September 1995, the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, effective April 22, 1994.  

2.  In conjunction with the September 1995 grant of 
additional benefits, the RO notified the veteran of his 
obligation to inform VA as to factors that might affect his 
entitlement to VA benefits, to include changes in dependency 
status and incarceration.  

3.  The RO reduced the veteran's benefits based on 
notification that one of his dependents left his household 
effective July 1, 1996, and based on the July 1997 
notification of his felony incarceration, later verified as 
beginning April 8, 1997; overpayment in the amount of 
$14,827.30 resulted.  

4.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith, but the veteran was at fault 
in the creation of the overpayment.

5.  The failure of the Government to insist upon its right to 
repayment of the assessed overpayment indebtedness would 
result in unjust enrichment of the veteran, inasmuch as he 
accepted benefits to which he was not entitled.

6.  The veteran's income from VA benefit monies is sufficient 
to cover his basic necessities of daily living and to repay 
the amount of indebtedness; no excessive financial difficulty 
will result from the recovery of the overpayment amount.  

7.  The collection of the indebtedness will not defeat the 
purpose of VA's disability compensation benefit program, and 
is not otherwise inequitable.


CONCLUSION OF LAW

Recovery of the overpayment of disability compensation 
benefits in the calculated amount of $14,827.30 is not 
against equity and good conscience.  38 U.S.C.A. §§ 5107, 
5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 1.965, 
3.660(a)(1) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A review of the record shows that the veteran did not 
challenge the validity of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  Rather, he is seeking a 
waiver of recovery of the indebtedness.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist:  1) fraud; 2) 
misrepresentation; or 3) bad faith.  38 U.S.C.A. § 5302.  
Such elements contemplate a willful failure to report 
information with the intent to obtain unentitled benefits.  

The Board's review of the record reflects that the COWC has 
resolved this question in favor of the veteran, finding, in 
essence, that his actions did not represent the intentional 
behavior to obtain Government benefits to which he was not 
entitled, which is necessary for a finding of fraud, 
misrepresentation or bad faith.  The Board agrees with that 
preliminary finding.  Therefore, there is no bar to waiver of 
recovery of the overpayment on these bases.  

Thus, the question before the Board for review is the issue 
of whether the evidence establishes that recovery of the 
indebtedness is against equity and good conscience, in which 
case recovery of the overpayment may be waived.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.963, 1.965.  The standard "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, not intended to be all-inclusive:  

1.  Fault of debtor.  Where actions of 
the debtor contribute to creation of the 
debt.

2.  Balancing of faults.  Weighing faults 
of the debtor against VA fault.

3.  Undue hardship.  Whether collection 
would deprive debtor or family of basic 
necessities.
 
4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which the VA 
benefits were intended.
 
5.  Unjust enrichment.  Failure to make 
restitution would result in unfair gain 
to the debtor.

6.  Changing position to one's detriment.  
Reliance on VA benefits results in 
relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is:  The commission or 
omission of an act that directly results in the creation of 
the debt.  Veteran's Benefits Administration Circular 20-90- 
5, February 12, 1990.  Fault should initially be considered 
relative to the degree of control the veteran had over the 
circumstances leading to the overpayment.  If control is 
established, even to a minor degree, the secondary 
determination is whether the debtor's actions were those 
expected of a person exercising a high degree of care, with 
due regard for the debtor's contractual responsibility to the 
Government.  The age, financial experience, and education of 
the debtor should also be considered in these determinations.  

Factual Background

The veteran is service-connected for partial paralysis of the 
left (minor) upper extremity.  By rating decision dated in 
September 1995, the RO granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability, effective April 22, 1994.  In 
conjunction with the September 1995 grant of additional 
benefits, the RO notified the veteran of factors that might 
affect his entitlement to VA benefits, to include changes in 
dependency status of himself, his spouse or his children, or, 
incarceration.  That correspondence was sent to the veteran's 
address of record, as were his compensation checks.  

In July 1997, the RO received correspondence from the 
veteran's then-spouse.  She advised she had left the 
veteran's home with their daughter on July 1, 1996, and had 
not thereafter returned.  She indicated she had received no 
support from the veteran since that time and requested a 
portion of his benefits.  She also indicated the veteran was 
incarcerated and that his dependent son had been living with 
them previously.

A Report of Contact reflects that the RO contacted the 
Powhatan Correctional facility in August 1997 and was advised 
the veteran had been moved to another facility, but that his 
incarceration had begun April 8, 1997.

In a letter dated in August 1997, the RO advised the veteran 
that it was proposed his son be removed as a dependent 
because he left the veteran's household July 1, 1996, and the 
veteran had not thereafter contributed to his support.  Also, 
the RO advised the veteran it was proposed his benefits would 
be reduced to the 10 percent rate effective 61 days after 
initiation of his incarceration, as provided by law.  The RO 
advised such changes would result in an overpayment of 
benefits, and that repayment information and the exact amount 
of overpayment would be provided to him at a later date.  The 
RO advised the veteran that withheld benefits may be paid to 
his dependents if he was not contributing to their support, 
and that he could submit evidence showing contribution to 
their support.  The RO then advised the veteran his payments 
would continue for 60 days at the present rate to allow him 
to submit evidence showing that the proposed reductions 
should not be put into effect.  The RO included information 
relevant to minimizing the potential overpayment amount.

In a letter dated in August 1997, the veteran indicated he 
had continued to support his spouse and children.  He 
requested more information pertinent to the reduction in 
benefits to the 10 percent rate during incarceration.  The 
veteran cited the need for his full benefits to meet his 
financial obligations and requested a waiver of recovery of 
the overpayment.  

Thereafter the RO reduced the veteran's benefits based on 
notification that his dependent son left his household 
effective July 1, 1996, and the July 1997 notification of his 
felony incarceration, later verified as beginning 
April 8, 1997.  The veteran was advised as to the resulting 
overpayment, in the amount of $14,834.80, by letter dated in 
January 1998.  The calculated amount was later revised to 
$14,827.30.

In a letter dated in March 1998, the RO requested the veteran 
to provide financial information for consideration by the 
COWC in connection with his waiver request.  The veteran did 
not respond.  In April 1998, the COWC denied waiver.

In August 1998, the RO resumed the veteran's monthly benefit 
payments after his incarceration ended.  They withheld 
monthly amounts to be applied to his overpayment debt.

In September 1998, the veteran argued that he had not been 
notified of the need to advise VA as to changes in his status 
such as incarceration and that the overpayment debt left him 
in a position of financial hardship.  In October 1998, he 
completed a financial status report.  He reported no income 
other than his VA monies in the monthly amount of $1,764.00, 
and no assets.  He indicated he was paying $50.00 monthly for 
his son's education and listed monthly expenses as follows:  
$600.00 rent; $200.00 utilities and heat; $240.00 food; 
$140.00 housecleaning; $200.00 dietary cook; $120.00 laundry; 
$58.00 cable; $200.00 transportation; $160.00 cell phone for 
medical emergencies; and, $75.00 clothing allowance.

In his substantive appeal the veteran indicated that his son 
had gone to live with his natural father, but that as the 
veteran did not have more than a fifth grade education he did 
not understand the paperwork obligating him to notify VA of 
that circumstance or of his incarceration.  

Analysis

The Board has carefully reviewed the entire record, in light 
of the veteran's contentions and the applicable law and 
regulations.  Essentially, in terms of fault, the veteran 
claimed his son as a dependent and was in receipt of benefits 
for him.  The veteran's son left the veteran's home July 1, 
1996, to live with his natural father.  The veteran did not 
advise VA of that change in dependency status.  Also, the 
veteran engaged in felonious conduct resulting in his 
incarceration.  Persons incarcerated in a Federal, State or 
local penal institution in excess of 60 days for conviction 
of a felony shall not be paid compensation, in excess of a 
specified amount, beginning on the 61st day of incarceration.  
See 38 C.F.R. § 3.655(a) (2000).  There is no indication that 
VA was notified prior to July 1997 of the veteran's 
incarceration or of the departure of his son from the home.

VA is without fault in the above actions, which resulted in 
the overpayment in question.  Here the Board notes that in 
its September 1995 correspondence, VA specifically advised 
the veteran as to his duty to notify VA as to any changes in 
dependency status, and, emphasized that an attached document 
gave further information about other factors that may impact 
his benefits and of which he must keep VA aware; such factors 
included incarceration.  Although the veteran has argued he 
did not have such notice, the September 1995 correspondence 
was sent to the veteran's address of record, as were benefit 
checks the veteran cashed.  The law presumes the regularity 
of the administrative process absent clear evidence to the 
contrary.  Warfield v. Gober, 10 Vet. App. 483 (1997); YT v. 
Brown, 9 Vet. App. 195, 199 (1996).  There is no support for 
the veteran's contention that he was not advised as to the 
potential impact of changes in dependency status or 
incarceration on the receipt and amount of future benefit 
payments.

Moreover, the record does not reflect that the veteran 
himself ever advised VA of such changes.  Rather, several 
months after the events in question, the veteran's spouse 
advised VA of such matters.  VA thereafter was charged with 
verification and then took appropriate action based on 
verification of the status changes.  Prompt notification by 
the veteran would have enabled VA to have taken prompt action 
to avoid and/or lessen the amount of overpayment.  
Additionally, although given the option of immediate benefit 
adjustment so as to avoid further overpayment, the veteran 
did not request VA to take such action, but rather, continued 
to receive the full amount of his unrevised benefit award for 
a 60-day period prior to effectuation of the proposed 
reduction.

The Board next notes that the failure of the Government to 
insist upon its right to repayment of this debt would result 
in his unjust enrichment at the expense of the Government, 
and that the veteran in this case did not, according to the 
available record, change his position to his detriment as a 
result of the award of compensation benefits.  

The Board recognizes that continued recovery would directly 
affect the veteran's income.  The Board has thus considered 
whether recovery of the overpayment would defeat the original 
purpose of the benefit, by nullifying the object for which it 
was intended.  In the instant case, recovery of those amounts 
to which the veteran was not entitled in view of his 
countable income would not defeat the purpose of the benefit.  
In weighing the above, the Board has analyzed whether 
recovery of the overpayment from the veteran would result in 
undue financial hardship.  

First, the veteran is expected to accord a debt to the VA the 
same regard given to any other debt.  With prudent budgeting, 
it is apparent that the veteran has been able to make 
payments on other debts, such as his son's education debt, 
and to continue to meet his monthly needs, while also paying 
VA monies towards his overpayment debt.  Notably, his monthly 
award is greater than that amount he reported in October 
1998, and, although he did not report it, he has had monthly 
amounts deducted towards repayment of the overpayment debt.  
There is no indication that collection of the overpayment has 
or would deprive him of the basic necessities of life, such 
as a lack of food, clothing, warmth, or shelter.  In fact, a 
review of the veteran's reported monthly expenses reveals he 
has included items such as cable television and $160.00 for 
cell phone usage, the latter which he states is in case of 
medical emergencies.  However, such appear to be luxuries as 
opposed to necessities.  Cable television is clearly not a 
basic necessity of everyday living.  The Board also notes the 
veteran appears to hire someone to do his housecleaning and 
to cook all of his meals.  To the extent such expenses may be 
warranted due to the veteran's medical condition(s), the 
Board emphasizes, in any case, that the veteran has been able 
to make all of such payments while his overpayment deductions 
have continued.  Thus, there is no indication that recovery 
of the overpayment has in the past or would in the future 
cause undue hardship.

Based on the record in this case, the Board is not persuaded 
that recovery of the overpayment at issue would be unfair, 
unconscionable, or unjust.  The Board finds, therefore, that 
under the principles of equity and good conscience, taking 
into consideration all of the specifically enumerated 
elements of 38 C.F.R. § 1.965(a), it would not be unfair to 
recover the overpayment indebtedness in the amount of 
$14,827.30.  The end result would not be unduly favorable or 
adverse to either the Government or the veteran.  The 
evidence in this case is not so evenly balanced that there is 
doubt as to any material issue.  38 U.S.C.A. § 5107.  
Accordingly, the prior decision of the COWC is affirmed, and 
the veteran's request for a waiver is denied.



ORDER

Waiver of recovery of an overpayment of disability 
compensation benefits, in the calculated amount of 
$14,827.30, is denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 



